UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 15, 2010 WCA Waste Corporation (Exact Name of Registrant as Specified in Charter) Delaware 000-50808 20-0829917 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Riverway, Suite 1400 Houston, Texas 77056 (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(713) 292-2400 NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 – Regulation FD Disclosure On December 15, 2010, the Company issued a press release announcing thatit entered into a purchase agreement to acquire all of the equity interests of Emerald Waste Services and certain related companies. A copy of the press release is furnished as Exhibit 99.1 to this Current Report.In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 and in the attached Exhibit 99.1 shall be deemed to be “furnished” and not “filed” for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press Release dated December 15, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WCA WASTE CORPORATION Date:December 16, 2010 /s/Charles A. Casalinova Charles A. Casalinova Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated December 15, 2010
